Exhibit 99.2 CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS Condensed Consolidated Balance Sheets (millions of Canadian dollars) (unaudited) December 31, 2012 December 31, 2011 Assets Current assets Cash and cash equivalents Accounts receivable Income taxes receivable Inventories Prepaid expenses 64 36 Exploration and evaluation assets (note 4) Property, plant and equipment, net (note 5) Goodwill Contribution receivable Other assets Total Assets Liabilities and Shareholders' Equity Current liabilities Accounts payable and accrued liabilities Asset retirement obligations (note 9) Long-term debt due within one year (note 7) - Long-term debt(note 7) Other long-term liabilities Contribution payable Deferred tax liabilities Asset retirement obligations (note 9) Commitments and contingencies(note 12) Total Liabilities Shareholders' equity Common shares (note 10) Preferred shares Retained earnings Other reserves ) 58 Total Shareholders' Equity Total Liabilities and Shareholders' Equity The accompanying notes to the condensed interim consolidated financial statements are an integral part of these statements. HUSKY ENERGY INC. | Q4 | CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS 1 Condensed Consolidated Statements of Income Three months ended Year ended December 31, December 31, (millions of Canadian dollars, except share data) (unaudited) Gross revenues (note 3) Royalties ) Marketing and other (note 3) 76 32 90 Revenues, net of royalties Expenses Purchases of crude oil and products (note 3) Production and operating expenses Selling, general and administrative expenses Depletion, depreciation, amortization and impairment (note 5) Exploration and evaluation expenses Other- net (note 3) ) 22 ) ) Earnings from operating activities Financial items (note 8) Net foreign exchange gains (losses) (1 ) ) 14 10 Finance income 21 26 93 86 Finance expenses ) Earnings before income taxes Provisions for (recovery of) income taxes Current 61 Deferred (4 ) Net earnings Earnings per share (note 10) Basic Diluted Weighted average number of common shares outstanding (note 10) Basic (millions) Diluted (millions) The accompanying notes to the condensed interim consolidated financial statements are an integral part of these statements. HUSKY ENERGY INC. | Q4 | CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS 2 Condensed Consolidated Statements of Comprehensive Income Three months ended Year ended December 31, December 31, (millions of Canadian dollars) (unaudited) Net earnings Other comprehensive income (loss) Items that will not be reclassified into earnings, net of tax: Actuarial gains (losses) on pension plans 12 ) 15 ) Items that may be reclassified into earnings, net of tax: Derivatives designated as cash flow hedges (note 11) 2 1 3 - Exchange differences on translation of foreign operations 58 ) ) 88 Hedge of net investment (note 11) ) 19 15 ) Other comprehensive income (loss) 45 ) ) 50 Comprehensive income The accompanying notes to the condensed interim consolidated financial statements are an integral part of these statements. HUSKY ENERGY INC. | Q4 | CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS 3 Condensed Consolidated Statements of Changes in Shareholders' Equity Attributable to Equity Holders Other Reserves (millions of Canadian dollars) (unaudited) Common Shares Preferred Shares Retained Earnings Foreign Currency Translation Hedging Total Shareholders� Equity Balance as at December 31, 2010 - ) (2 ) Net earnings - Other comprehensive income Actuarial losses on pension plans (net of tax of $8 million) - - ) - - ) Exchange differences on translation of foreign operations (net of tax of $14 million) - - - 88 - 88 Hedge of net investment (net of tax of $3 million) (note 11) - - - ) - ) Total comprehensive income - - 70 - Transactions with owners recognized directly in equity: Issue of common shares - Share issue costs ) - ) Issue of preferred shares - Share issue costs - (9 ) - - - (9 ) Stock dividends paid - Dividends declared on common shares (note 10) - - ) - - ) Dividends declared on preferred shares (note 10) - - ) - - ) Balance as at December 31, 2011 60 (2 ) Net earnings - Other comprehensive income (loss) Actuarial gains on pension plans (net of tax of $5 million) - - 15 - - 15 Derivatives designated as cash flow hedges (net of tax of $1 million) (note 11) - 3 3 Exchange differences on translation of foreign operations (net of tax of $12 million) - - - ) - ) Hedge of net investment (net of tax of $2 million) (note 11) - - - 15 - 15 Total comprehensive income (loss) - - ) 3 Transactions with owners recognized directly in equity: Stock dividends paid (note 10) - Stock options exercised (note 10) 5 - 5 Dividends declared on common shares (note 10) - - ) - - ) Dividends declared on preferred shares (note 10) - - ) - - ) Balance as at December 31, 2012 ) 1 The accompanying notes to the condensed interim consolidated financial statements are an integral part of these statements. HUSKY ENERGY INC. | Q4 | CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS 4 Condensed Consolidated Statements of Cash Flows Three months ended Year ended December 31, December 31, (millions of Canadian dollars) (unaudited) Operating activities Net earnings Items not affecting cash: Accretion(note 8) 24 20 97 79 Depletion, depreciation, amortization and impairment (note 5) Exploration and evaluation expenses (note 4) 58 13 60 68 Deferred income taxes (4 ) Foreign exchange 12 ) ) 14 Stock-based compensation (note 10) 33 7 54 (1 ) Loss (gain) on sale of assets (2 ) (1 ) 1 ) Other ) 48 ) (6 ) Settlement of asset retirement obligations(note 9) Income taxes paid ) Interest received 10 8 34 12 Change in non-cash working capital (note 6) (2 ) ) Cash flow- operating activities Financing activities Long-term debt issuance (note 7) - - Long-term debt repayment (note 7) - - ) ) Settlement of cross currency swaps - - ) - Debt issue costs (1 ) (5 ) (9 ) (5 ) Proceeds from common share issuance, net of share issue costs - - - Proceeds from preferred share issuance, net of share issue costs - - - Proceeds from exercise of stock options 5 - 5 - Dividends on common shares ) Dividends on preferred shares (7 ) - ) (7 ) Interest paid ) Contribution receivable payment Other 9 83 25 90 Change in non-cash working capital (note 6) 5 79 Cash flow- financing activities ) ) Investing activities Capital expenditures ) Proceeds from asset sales 19 - 24 Contribution payable payment ) Other ) - ) ) Change in non-cash working capital (note 6) ) 56 Cash flow- investing activities ) Increase (decrease) in cash and cash equivalents ) 63 Effect of exchange rates on cash and cash equivalents - 6 ) 7 Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period The accompanying notes to the condensed interim consolidated financial statements are an integral part of these statements. HUSKY ENERGY INC. | Q4 | CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS 5 NOTES TO THE CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS Note 1 Description of Business and Segmented Disclosures Management has identified segments for the business of Husky Energy Inc. ("Husky" or "the Company") based on differences in products, services and management responsibility. The Company's business is conducted predominantly through two major business segments- Upstream and Downstream. During the first quarter of 2012, the Company completed an evaluation of activities of the Company's former Midstream segment as a service provider to the Upstream or Downstream operations. As a result, and consistent with the Company's strategic view of its integrated business, the previously reported Midstream segment activities are now aligned and reported within the Company's core exploration and production, or its upgrading and refining businesses. The Company believes this change in segment presentation allows management and third parties to more effectively assess the Company's performance. Upstream includes exploration for, and development and production of, crude oil, bitumen, natural gas and natural gas liquids (Exploration and Production) and marketing of the Company's and other producers' crude oil, natural gas, natural gas liquids, sulphur and petroleum coke, pipeline transportation and blending of crude oil and natural gas and storage of crude oil, diluent and natural gas (Infrastructure and Marketing). The Company's Upstream operations are located primarily in Western Canada, offshore East Coast of Canada, offshore Greenland, offshore China and offshore Indonesia. Downstream includes upgrading of heavy crude oil feedstock into synthetic crude oil (Upgrading), refining in Canada of crude oil and marketing of refined petroleum products including gasoline, diesel, ethanol blended fuels, asphalt and ancillary products, and production of ethanol (Canadian Refined Products) and refining in the U.S. of primarily crude oil to produce and market gasoline, jet fuel and diesel fuels that meet U.S. clean fuels standards (U.S. Refining and Marketing). Comparative periods have been reclassified to conform to the revised segment presentation. HUSKY ENERGY INC. | Q4 | CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS 6 Segmented Financial Information Upstream Downstream Corporate and Eliminations(2) Total ($ millions) Exploration and Production(1) Infrastructure and Marketing Total Upgrading(4) Canadian Refined Products U.S. Refining and Marketing Total Three months ended December 31, Gross revenues ) ) Royalties ) ) - - ) ) - ) ) Marketing and other - - 76 32 76 32 - 76 32 Revenues, net of royalties ) ) Expenses Purchases of crude oil and products 20 60 ) ) Production and operating expenses 7 3 40 29 49 44 (1 ) - Selling, general and administrative expenses 21 25 6 4 27 29 1 7 15 13 3 4 19 24 63 55 Depletion, depreciation, amortization and impairment 6 5 27 25 21 20 57 52 97 13 13 Exploration and evaluation expenses - Other- net ) 2 - 1 ) 3 ) 24 - - 4 - ) 24 ) (5 ) ) 22 Earnings (loss) from operating activities 59 94 68 54 65 ) ) Financial items Net foreign exchange losses - (1 ) ) (1 ) ) Finance income - 1 - - - 1 - 21 25 21 26 Finance expenses ) ) - - ) ) (2 ) (2 ) (1 ) (2 ) (1 ) (1 ) (4 ) (5 ) Earnings (loss) before income taxes 59 92 66 53 63 ) ) Provisions for (recovery of) income taxes Current 16 ) 50 18 66 (7 ) (1 ) 2 16 14 ) 21 ) 37 29 61 Deferred 62 ) (3 ) 40 25 15 (2 ) 2 25 42 ) ) (4 ) Total income tax provision (recovery) 78 90 28 15 24 17 14 16 55 46 93 79 ) ) Net earnings (loss) 84 44 68 49 39 47 88 80 ) ) Intersegment revenues - - 35 39 43 39 - - 78 78 - - Expenditures on exploration and evaluation assets(3) 56 - - 56 - 56 Expenditures on property, plant and equipment(3) 19 14 17 20 33 33 72 49 34 Includes allocated depletion, depreciation, amortization and impairment related to assets in the Infrastructure and Marketing segment as these assets provide a service to the Exploration and Production segment. Eliminations relate to sales and operating revenues between segments recorded at transfer prices based on current market prices. Excludes capitalized costs related to asset retirement obligations and capitalized interest incurred during the period. Includes assets acquired through acquisitions. Certain hydrogen feedstock costs from production and operating expenses have been reclassified to purchases of crude oil and products in the fourth quarter of 2012. Prior periods have been reclassified to conform with current period presentation. HUSKY ENERGY INC. | Q4 | CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS 7 Segmented Financial Information Upstream Downstream Corporate and Eliminations(2) Total ($ millions) Exploration and Production(1) Infrastructure and Marketing Total Upgrading(4) Canadian Refined Products U.S. Refining and Marketing Total Year ended December 31, Gross revenues ) ) Royalties ) ) - - ) ) - ) ) Marketing and other - - 90 90 - 90 Revenues, net of royalties ) ) Expenses Purchases of crude oil and products 73 99 ) ) Production and operating expenses 49 43 4 - Selling, general and administrative expenses 21 17 3 3 58 49 13 12 74 64 Depletion, depreciation, amortization and impairment 22 24 83 80 40 38 Exploration and evaluation expenses - Other- net ) ) - 1 ) ) ) 67 (2 ) - 4 - ) 67 (3 ) - ) ) Earnings (loss) from operating activities ) ) Financial items Net foreign exchange gains - 14 10 14 10 Finance income 5 4 - - 5 4 - 88 82 93 86 Finance expenses ) ) - - ) ) ) (7 ) (6 ) (6 ) (5 ) (4 ) Earnings (loss) before income taxes ) ) Provisions for (recovery of) income taxes Current 41 64 31 (2 ) 89 25 (1 ) 76 99 Deferred ) ) 49 54 (9 ) 50 ) ) Total income tax provision (recovery) 44 80 52 80 75 ) ) Net earnings (loss) ) ) Intersegment revenues - Expenditures on exploration and evaluation assets(3) - Expenditures on property, plant and equipment(3) 54 43 47 55 97 94 84 71 As at December 31, Total exploration and evaluation assets and property, plant and equipment, net Total assets Includes allocated depletion, depreciation, amortization and impairment related to assets in the Infrastructure and Marketing segment as these assets provide a service to the Exploration and Production segment. Eliminations relate to sales and operating revenues between segments recorded at transfer prices based on current market prices. Excludes capitalized costs related to asset retirement obligations and capitalized interest incurred during the period. Includes assets acquired through acquisitions. Certain hydrogen feedstock costs from production and operating expenses have been reclassified to purchases of crude oil and products in 2012. Prior periods have been reclassified to conform with current period presentation. HUSKY ENERGY INC. | Q4 | CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS 8 Note 2Basis of Presentation The condensed interim consolidated financial statements have been prepared by management and reported in Canadian dollars in accordance with International Accounting Standard ("IAS") 34, "Interim Financial Reporting" as issued by the International Accounting Standards Board ("IASB"). These condensed interim consolidated financial statements do not include all of the information required for full annual financial statements and should be read in conjunction with the consolidated financial statements and the notes thereto in the Company's 2011 Annual Report. The condensed interim consolidated financial statements have been prepared, for all periods presented, following the same accounting policies and methods of computation as described in Note 3 to the consolidated financial statements for the fiscal year ended December31, 2011, except for the change in presentation of trading activities as discussed below. These condensed interim consolidated financial statements were approved and signed by the Chair of the Audit Committee and Chief Executive Officer on February5, 2013. Note 3Change in Presentation of Trading Activities During the first quarter of 2012, the Company completed a review of the trading activities within its Infrastructure and Marketing segment and determined that the realized and the unrealized gains and losses previously presented on a gross basis in gross revenues, purchases of crude oil and products and other- net, would be more appropriately presented on a net basis to reflect the nature of trading activities. As a result, these realized and unrealized gains and losses, and the underlying settlement of these contracts, have been recognized and recorded on a net basis in marketing and other in the condensed interim consolidated statements of income. Prior periods have been reclassified to reflect this change in presentation and there was no impact on net earnings: Three months ended Year ended Earnings Impact ($ millions) March 31, June 30, September 30, 2011 December 31, 2011 December 31, 2011 Gross revenues ) Marketing and other 35 2 21 32 90 Purchases of crude oil and products Other- net 11 10 ) 3 8 Net earnings - Note 4Exploration and Evaluation Assets Exploration and Evaluation Assets ($ millions) December31, 2011 Additions Acquisitions 16 Transfers to oil and gas properties (note 5) ) Expensed exploration expenditures previously capitalized ) Exchange adjustments (3 ) December31, 2012 HUSKY ENERGY INC. | Q4 | CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS 9 Note 5 Property, Plant and Equipment Property, Plant and Equipment ($ millions) Oil and Gas Properties Processing, Transportation and Storage Upgrading Refining Retail and Other Total Cost December31, 2011 Additions 53 47 Acquisitions 16 - 16 Transfers from exploration and evaluation (note 4) - Changes in asset retirement obligations (2 ) ) ) 29 Disposals and derecognition ) - - (7 ) ) ) Exchange adjustments ) - - ) 1 ) December31, 2012 Accumulated depletion, depreciation, amortization and impairment December31, 2011 ) Depletion, depreciation and amortization(1) Disposals and derecognition 49 - - 3 Exchange adjustments 5 - - 24 - 29 December31, 2012 ) Net book value December31, 2011 December31, 2012 (1) Depletion, depreciation and amortization does not include amortization of research and development assets of $5 million (three months and year ended December31, 2011- $10 million) offset by exchange adjustments of $8 million (three months and year ended December31, 2011- $10 million). Note 6Cash Flows- Change in Non-cash Working Capital Non-cash Working Capital ($ millions) Three months ended December 31, Year ended December 31, Decrease (increase) in non-cash working capital Accounts receivable ) Inventories 44 ) ) Prepaid expenses ) 12 ) (8 ) Accounts payable and accrued liabilities 68 Change in non-cash working capital Relating to: Operating activities (2 ) ) Financing activities 5 79 Investing activities ) 56 HUSKY ENERGY INC. | Q4 | CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS 10 Note 7Long-term Debt Canadian $ Amount U.S. $ Denominated Long-term Debt ($ millions) Maturity December31, 2012 December31, 2011 December31, 2012 December31, 2011 Long-term debt 5.90% notes(1)(2) 3.75% medium-term notes(1) - - 7.55% debentures(1) 6.20% notes(1)(2) 6.15% notes(2) 7.25% notes(2) 5.00% medium-term notes - - 3.95% senior unsecured notes(2) - - 6.80% notes(2) Debt issue costs(3) ) ) - - Unwound interest rate swaps 72 93 - - Long-term debt Long-term debt due within one year 6.25% notes(4) - - (1) A portion of the Company's debt was designated in a fair value hedging relationship for interest rate risk management and the gains or losses arising from adjusting the derivative to its fair value were recognized immediately in net earnings along with the offsetting gain or loss on the hedged item recorded at fair value until discontinuation of the hedging relationship in 2011. (2) A portion of the Company's U.S. denominated debt is designated as a hedge of the Company's net investment in its U.S. refining operations. Refer to Note 11. (3) Calculated using the effective interest rate method. (4) A portion of the Company's debt was designated in a cash flow hedging relationship for foreign currency risk management, with the use of cross currency swaps, until expiration of the hedging relationship in the second quarter of 2012 with the repayment of the related U.S. $400 million of 6.25% notes which matured on June 15, 2012 and the settlement of the cross currency swaps on the same day. Refer to Note 11. On March 22, 2012, the Company issued U.S. $500 million of 3.95% senior unsecured notes due April 15, 2022 pursuant to a universal short form base shelf prospectus filed with the Alberta Securities Commission and the U.S. Securities and Exchange Commission on June 13, 2011 and an accompanying prospectus supplement. The notes are redeemable at the option of the Company at a make-whole premium and interest is payable semi-annually. The notes are unsecured and unsubordinated and rank equally with all of the Company's other unsecured and unsubordinated indebtedness. On June 15, 2012, the Company repaid the maturing 6.25% notes issued under a trust indenture dated June 14, 2002. The amount paid to note holders was U.S. $413 million, including U.S. $13 million of interest. On December 14, 2012, the Company amended and restated both of its revolving syndicated credit facilities to allow the Company to borrow up to $1.5 billion and $1.6 billion in either Canadian or U.S. currency from a group of banks on an unsecured basis. The maturity date for the $1.5 billion facility was extended to December 14, 2016 and there was no change to the August 31, 2014 maturity date of the $1.6 billion facility. There continues to be no difference between the terms of these facilities, other than their maturity dates. On December 31, 2012, the Company filed a universal short form base shelf prospectus (the "Canadian Base Prospectus") with applicable securities regulators in each of the provinces of Canada, other than Quebec, that enables the Company to offer up to $3.0 billion of common shares, preferred shares, debt securities, subscription receipts, warrants and units (the "Securities") in Canada until January 30, 2015. As of December31, 2012, the Company had not issued Securities under the Canadian Base Prospectus. This Canadian Base Prospectus replaced the universal short form base shelf prospectus filed in Canada during November 2010 which had remaining unused capacity of $1.4 billion and expired in December 2012. The ability of the Company to raise capital utilizing the Canadian Base Prospectus is dependent on market conditions at the time of sale. HUSKY ENERGY INC. | Q4 | CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS 11 Note 8Financial Items Financial Items ($ millions) Three months ended December 31, Year ended December 31, Foreign exchange Gains (losses) on translation of U.S. dollar denominated long-term debt (4 ) 45 43 ) Gains (losses) on cross currency swaps - (9 ) 2 7 Gains (losses) on contribution receivable 15 ) (7 ) 34 Other foreign exchange gains (losses) 16 Net foreign exchange gains (losses) (1 ) ) 14 10 Finance income Contribution receivable 9 17 53 71 Interest income 11 - 34 - Other 1 9 6 15 Finance income 21 26 93 86 Finance expenses Long-term debt ) Contribution payable ) Short-term debt - (5 ) (3 ) (9 ) Interest capitalized(1) 54 30 86 ) Accretion of asset retirement obligations (note 9) Accretion of other long-term liabilities (3 ) (2 ) ) (6 ) Finance expenses ) (1) Interest capitalized on project costs is calculated using the Company's annualized effective interest rate of 6% (2011- 6%). HUSKY ENERGY INC. | Q4 | CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS 12 Note 9Asset Retirement Obligations ("ARO") At December31, 2012, the estimated total undiscounted inflation adjusted amount required to settle the Company�s ARO was $10.3 billion (December31, 2011- $8.5 billion). These obligations will be settled based on the useful lives of the underlying assets, which currently extend an average of 45 years into the future. This amount has been discounted using a credit-adjusted risk-free rate of 3% to 5% (December 31, 2011- 3% to 5%). Obligations related to environmental remediation and cleanup of oil and gas producing assets are included in the estimated ARO. The change in estimates in 2012 primarily related to increased cost estimates for the retirement of assets in the Asia Pacific Region, the Atlantic Region and in Western Canada, and a revision of the timing of future ARO cash flows for Western Canadian and Downstream assets. While the provision is based on the best estimates of future costs, discount rates, and the economic lives of the assets, there is uncertainty regarding the amount and timing of incurring these costs that are not always within management's control. Asset Retirement Obligations ($ millions) December31, 2011 Additions Liabilities settled ) Liabilities disposed (1 ) Change in discount rate Change in estimates Exchange adjustment (2 ) Accretion(1) 87 December31, 2012 Expected to be incurred within one year Expected to be incurred beyond one year (1) Accretion is included in finance expenses. Refer to Note 8. Note 10 Share Capital Common Shares Common Shares Number of Shares Amount ($ millions) December31, 2011 Stock dividends Options exercised 5 December31, 2012 During the three months and year ended December31, 2012, the Company declared dividends payable of $0.30 per common share and $1.20 per common share (three months and year ended December31, 2011- $0.30 per common share and $1.20 per common share), resulting in dividends of $295 million and $1.2 billion (three months and year ended December31, 2011- $287 million and $1.1 billion), respectively. At December31, 2012, $295 million, including $293 million in cash and $2 million in common shares, was payable to shareholders on account of dividends declared on November1, 2012 (December31, 2011- $287 million, including $87 million in cash and $200 million in common shares). HUSKY ENERGY INC. | Q4 | CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS 13 Preferred Shares During the three months and year ended December31, 2012, the Company declared dividends payable of $3 million and $13 million, respectively, on the Cumulative Redeemable Preferred Shares, Series 1 (the "Series 1 Preferred Shares") (three months and year ended December31, 2011- $3 million and $10 million). There were no amounts payable as dividends on the Series 1 Preferred Shares at December31, 2012 as an aggregate of $3 million, representing approximately $0.28 per Series 1 Preferred Share, was paid as dividends on the Series 1 Preferred Shares on December31, 2012 (December31, 2011- payable of $3 million, representing approximately $0.28 per Series 1 Preferred Share). Stock-based Compensation The following table summarizes the total expense recognized in selling, general and administrative expenses in the condensed interim consolidated statements of income for the Company's stock option plan and Performance Share Units ("PSU") for the three months and year ended December31, 2012 and 2011. Stock-based Compensation ($ millions) Three months ended December 31, Year ended December 31, Stock option plan 27 7 42 (2 ) PSUs 6 - 12 1 Stock-based compensation 33 7 54 (1 ) Earnings per Share Earnings per Share ($ millions) Three months ended December 31, Year ended December 31, Net earnings Effect of dividends declared on preferred shares in the period (3 ) (3 ) ) ) Net earnings - basic Dilutive effect of accounting for share options as equity-settled(1) - (1 ) - ) Net earnings - diluted (millions) Weighted average common shares outstanding - basic Effect of stock dividends declared in the period Weighted average common shares outstanding - diluted Earnings per share- basic ($/share) Earnings per share- diluted ($/share) Stock-based compensation expense was $27 million and $42 million based on cash-settlement for the three months and year ended December31, 2012 (three months and year ended December31, 2011- expense of $7 million and recovery of $2 million), respectively. Stock-based compensation expense was $8 million and $33 million based on equity-settlement for the three months and year ended December31, 2012 (three months and year ended December31, 2011 - expense of $8 million and $28 million), respectively. For the three months and year ended December31, 2012, cash-settlement of share options was considered more dilutive than equity-settlement of share options and as such, was used to calculate diluted earnings per share. For the three months and year ended December31, 2012, 29 million tandem options and 1 million tandem performance options (three months and year ended December31, 2011 -26 million tandem options and 7 million tandem performance options) were excluded from the calculation of diluted earnings per share as these options were anti-dilutive. HUSKY ENERGY INC. | Q4 | CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS 14 Note 11Financial Instruments and Risk Management The Company is exposed to risks related to the volatility of commodity prices, foreign exchange rates and interest rates. In certain instances, the Company uses derivative instruments to manage the Company's exposure to these risks. Derivative instruments are recorded at fair value in accounts receivable, other assets, and accounts payable and accrued liabilities in the condensed interim consolidated balance sheets. The Company has oil and natural gas inventory held in storage related to commodity price risk management contracts that is recognized at fair value. The Company employs risk management strategies and policies to ensure that any exposures to risk are in compliance with the Company's business objectives and risk tolerance levels. The Company has the following risk management contracts and related inventory recognized at fair value in the condensed interim consolidated balance sheets at December31, 2012: Risk Management ($ millions) December31, 2012 Asset Liability Net Commodity Price Natural gas contracts 3 (2 ) 1 Natural gas storage contracts 10 - 10 Natural gas storage inventory(1) 6 - 6 Crude oil contracts - (3 ) (3 ) Crude oil inventory(2) 53 - 53 Foreign Currency Foreign currency forwards - - - Interest Rates Forward starting swaps 1 - 1 73 (5 ) 68 (1) Represents the fair value adjustment to inventory recognized in the condensed interim consolidated balance sheets related to third party physical purchase and sale contracts for natural gas held in storage. Total fair value of the related natural gas storage inventory was $107 million at December31, 2012. (2) Represents the fair value adjustment to inventory recognized in the condensed interim consolidated balance sheets related to third party crude oil physical purchase and sale contracts. Total fair value adjustment of the related crude oil inventory was $221 million at December31, 2012. HUSKY ENERGY INC. | Q4 | CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS 15 The gains (losses) recognized on risk management positions for the three months and year ended December31, 2012 are set out below. All gains (losses) are unrealized, unless otherwise noted. Three months ended December 31, 2012 Earnings Impact ($ millions) Marketing and Other Purchases of Crude Oil and Products Other- Net Net Foreign Exchange Losses Other Comprehensive Income ("OCI") Commodity Price Natural gas (9 ) - Crude oil(1) 25 1 - - - 16 1 - - - Foreign Currency Foreign currency forwards(3) - - - (5 ) - Interest Rates Forward starting swaps - 2 16 1 - (5 ) 2 Year ended December 31, 2012 Earnings Impact ($ millions) Marketing and Other Purchases of Crude Oil and Products Other- Net Net Foreign Exchange Gains (Losses) OCI Commodity Price Natural gas 2 - Crude oil(1) 48 (2 ) - - - 50 (2 ) - - - Foreign Currency Cross currency swaps(2) - - (2 ) 2 2 Foreign currency forwards(3) - - (1 ) (5 ) - - - (3 ) (3 ) 2 Interest Rates Forward starting swaps - 1 50 (2 ) (3 ) (3 ) 3 (1) During the year ended December31, 2012, certain crude oil physical purchase contracts were designated as a fair value hedge with fair value changes recognized in purchases of crude oil and products in the condensed interim consolidated statements of income. During the three months ended December 31, 2012, the fair value hedging relationship was discontinued and only fair value changes related to the derivative contracts continued to be recorded in purchases of crude oil and products. (2) A portion of the Company's U.S. denominated debt was designated in a cash flow hedging relationship for foreign currency risk management, with the use of cross currency swaps, until expiration of the hedging relationship in the second quarter of 2012 with the repayment of the related U.S. $400 million of 6.25% notes which matured on June 15, 2012 and the settlement of the cross currency swaps on the same day. Refer to Note 7. The balance of $2 million included in other reserves was reclassified into net earnings upon the repayment of the debt and concurrent settlement of the cross currency swaps. (3) Unrealized gains or losses from short-dated foreign currency forwards are included in other- net, while realized gains or losses are included in net foreign exchange gains (losses). Net Investment Hedge At December31, 2012, the Company had designated U.S. $2.8 billion of its U.S. denominated debt as a hedge of the Company's net investment in its U.S. refining operations (December31, 2011- U.S. $1.3 billion). Of this amount, U.S. $700 million was designated in the first quarter of 2012 and included the U.S. $500 million of the 3.95% senior unsecured notes issued on March 22, 2012. During the third quarter of 2012, U.S. $800 million was designated, including U.S. $50 million of the 7.25% notes and U.S. $750 million of the 5.90% notes issued in 2009. For the three months and year ended December31, 2012, an unrealized loss of $27 million and an unrealized gain of $15 million arising from the translation of the debt (three months and year ended December31, 2011- gain of $19 million and loss of $18 million), respectively, net of tax of $4 million and $2 million (three months and year ended December31, 2011- both net of tax of $3 million), respectively, was recorded in OCI. At December31, 2012, the fair value of the hedge was $97 million and was recorded in long-term debt on the consolidated balance sheets (December31, 2011 - $80 million). HUSKY ENERGY INC. | Q4 | CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS 16 Interest Rate Swaps At December31, 2012, the balance in long-term debt related to deferred gains resulting from unwound interest rate swaps that were designated as a fair value hedge was $72 million (December31, 2011- $93 million). The amortization of the accrued gain upon terminating the interest rate swaps resulted in an offset to finance expenses of $5 million and $21 million for the three months and year ended December31, 2012 (three months and year ended December31, 2011- offset of $5 million and $9 million), respectively. At December31, 2012, the Company had entered into a cash flow hedge using forward starting interest rate swap arrangements whereby the Company fixed the underlying U.S. 10-year Treasury Bond rate on U.S. $500 million to June 16, 2014, which is the Company's forecasted debt issuance on the same date. The effective portion of these contracts has been recorded at fair value in other assets; there was no ineffective portion at December31, 2012. The forward starting swaps have the following terms and fair value as at December31, 2012: December 31, 2012 Forward Starting Swaps ($ millions) Swap Rate(1) Notional Amount(U.S. $ millions) Fair Value Swap Maturity June 15, 2024 2.24% - June 16, 2024 2.25% 1 June 17, 2024 2.24% 85 - 1 (1) Weighted average rate. Note 12Commitments and Contingencies At December31, 2012, the Company had commitments that require the following minimum future payments which are not accrued for in the condensed interim consolidated balance sheets: Minimum Future Payments for Commitments ($ millions) Within 1 year After 1 year but not more than 5 years More than 5 years Total Operating leases Firm transportation agreements Unconditional purchase obligations 78 Lease rentals and exploration work agreements 85 The Company has income tax filings that are subject to audit and potential reassessment. The findings may impact the tax liability of the Company. The final results are not reasonably determinable at this time and management believes that it has adequately provided for current and deferred income taxes. The Company is involved in various claims and litigation arising in the normal course of business. While the outcome of these matters is uncertain and there can be no assurance that such matters will be resolved in the Company's favour, the Company does not currently believe that the outcome of adverse decisions in any pending or threatened proceedings related to these and other matters would have a material adverse impact on its financial position, results of operations or liquidity. HUSKY ENERGY INC. | Q4 | CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS 17
